        Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION



 FLOYD T. SMITH                    *
                        PLAINTIFF *
                                   *
 V.                                *
                                   *              CASE NO. 4:18CV00880 SWW
                                   *
 MAJOR GENERAL KENDALL W.          *
 PENN, the Adjunct General for the *
 State of Arkansas                 *
                      DEFENDANT *
                                   *

                              OPINION and ORDER

      Floyd T. Smith (“Smith”) brings this employment dispute against his

employer, the Arkansas Department of the Military (the “ADM”), claiming that the

ADM failed to promote him because of his race and in retaliation for complaining

about race discrimination, all in violation of Title VII of the Civil Rights Act of

1964, as amended. Smith also brings a supplemental claim under the Arkansas

Whistle-Blower Act. Before the Court is the ADM’s motion for summary

judgment [ECF Nos. 19, 20, 21], Smith’s response in opposition [ECF Nos. 28, 29,

30], and the ADM’s reply [ECF No. 31]. After careful consideration, and for

reasons that follow, summary judgment is granted in favor of the ADM. Smith’s




                                           1
        Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 2 of 9




Title VII claims are dismissed with prejudice, and his supplemental state law claim

is dismissed without prejudice pursuant to 28 U.S.C. ' 1367(c)(3).

                                           I.

        Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). As a prerequisite to summary judgment, a
moving party must demonstrate “an absence of evidence to support the non-
moving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once
the moving party has properly supported its motion for summary judgment, the
non-moving party must “do more than simply show there is some metaphysical
doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 586 (1986)
        The non-moving party may not rest on mere allegations or denials of his
pleading but must come forward with ‘specific facts showing a genuine issue for
trial. Id. at 587. “[A] genuine issue of material fact exists if: (1) there is a dispute
of fact; (2) the disputed fact is material to the outcome of the case; and (3) the
dispute is genuine, that is, a reasonable jury could return a verdict for either party.”
RSBI Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995).


                                          II.

      The following facts are undisputed. The ADM employs Smith as a captain

for the Camp Robinson Police Department (CRPD), the primary law enforcement

agency for Camp Robinson. In March 2017, Smith, who is black, filed a

discrimination complaint against Joseph Taylor, who then served as the CRPD

Chief of Police. In August 2017, Taylor was terminated for committing unlawful

employment practices, some of which Smith had reported. On October 25, 2016,

the ADM advertised a job opening for the Chief of Police position, made vacant by

Taylor’s termination. Smith applied for the job, but he did not possess the
                                           2
          Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 3 of 9




preferred job qualifications listed on the job posting. Smith was not selected for an

interview, and on January 29, 2019, the ADM hired Gary Dennis to serve as Chief

of Police. Unlike Smith, Dennis possessed the preferred qualifications for the

position.

         On March 30, 2018, Smith filed a discrimination complaint with the Equal

Employment Opportunity Commission (“EEOC”), alleging as follows:

         I was hired in June 1999, and my current position is Captain. The
         former chief was fired after I filed EEOC Charge 493-2017-01191 in
         June 2017. I applied for the chief position about November 7, 2018
         and was informed via email that I met the qualifications on November
         9. I was not given an interview. Two lesser-qualified Whites were
         interviewed. I [was] directed to conduct background checks on the
         applicants and learned the selectee was fired (or allowed to resign) after
         sexual harassment allegations a few years earlier at a state college. I
         was told to not [investigate] any further. The new person started the
         position in January 2018.
         I was told I did not have the PREFERRED qualifications.
         I believe I was not interviewed or promoted in retaliation for filing
         previous charged and because of my race (Black) in violation of Title
         VII of the Civil Rights Act of 1964, as amended.1

         In response to Smith’s complaint, the EEOC issued a dismissal and notice of

suit rights letter dated August 31, 2018, informing Smith of his right to file suit

within ninety days of his receipt of the notice.2 On November 26, 2018, Smith

filed this action, charging that the ADM failed to promote him to Chief of Police



1
    ECF No. 19-3.
2
    ECF No. 19-4.
                                             3
       Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 4 of 9




based on his race and in retaliation for his previous discrimination charge. Smith

also brings a supplemental claim state law claim under the Arkansas Whistle-

Blower Act.

                                         III.

      The ADM moves for summary judgment asserting that Smith exhausted

only a portion of his claims and failed to bring suit within the time frame required

under Title VII. ADM further asserts that no genuine issues exist as to Smith’s

discrimination and retaliation claims.

      A. Exhaustion and Timely Filing Requirements

      Title VII establishes an administrative exhaustion requirement that a

complaining employee must follow before filing a lawsuit in federal court.

“Exhaustion of administrative remedies is central to Title VII's statutory scheme

because it provides the EEOC the first opportunity to investigate discriminatory

practices and enables it to perform its roles of obtaining voluntary compliance and

promoting conciliatory efforts." Williams v. Little Rock Mun. Water Works, 21

F.3d 218, 222 (8th Cir.1994) (citing Patterson v. McLean Credit Union, 491 U.S.

164, 180-81, 109 S. Ct. 2363, 2374-75, 105 L.Ed.2d 132 (1989)). To exhaust

administrative remedies an individual must (1) file a timely charge of

discrimination with the EEOC setting forth the facts and nature of the charge and

(2) receive notice of the right to sue. Williams, 21 F.3d at 222. Once an employee

                                          4
        Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 5 of 9




receives a right-to-sue letter from the EEOC, he has ninety days in which to file

suit. See 42 U.S.C. § 2000e-5(f)(1).

      Smith’s predicate March 30, 2018 EEOC charge claims that the ADM failed

to promote him because of his race and in retaliation for filing an EEOC claim in

June 2017. The ADM notes that Smith’s complaint includes additional grievances

about his working conditions, including unfavorable job assignments and that his

supervisor has prevented him from disciplining white subordinates without a

witness present. Under Eighth Circuit precedent, a plaintiff is deemed to have

exhausted administrative remedies as to allegations contained in a judicial

complaint that are like or reasonably related to the substance of charges timely

brought before the EEOC. Williams v. Little Rock Mun. Water Works, 21 F.3d 218,

222 (8th Cir. 1994). The scope of an employment discrimination suit is as broad as

the scope of any investigation that reasonably could have been expected to result

from the initial charge of discrimination. Stuart v. Gen. Motors Corp., 217 F.3d

621, 631 (8th Cir. 2000). Based on the content of the predicate discrimination

charge, the scope of a reasonable EEOC investigation would not have included the

additional grievances mentioned in the complaint, and Smith offers no evidence

that he exhausted such claims. Accordingly, to the extent that Smith pursues

additional claims in this case, they are barred for failure to exhaust.




                                           5
        Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 6 of 9




      The ADM further asserts that Smith failed to file this lawsuit within ninety

days of receiving his notice of suit rights. The Court disagrees. Smith’s right-to-

sue letter is dated August 31, 2018, and he filed this action eighty-seven days later,

on November 26, 2018.

      B. Failure to Promote

      Because the record is void of direct evidence of race discrimination, Smith

must survive summary judgment under the McDonnell Douglas burden-shifting

analysis. To establish a prima facie case of discrimination, Smith must show that

(1) he was a member of a protected group; (2) he was qualified and applied for a

promotion to an available position; (3) he was not selected for the position; and (4)

ADM promoted a person outside of the protected class. Arraleh v. Cty. of Ramsey,

461 F.3d 967, 975 (8th Cir. 2006)(citing Kobrin v. Univ. of Minn., 34 F.3d 698,

702 (8th Cir.1994)).

      If Smith establishes a prima facie case, the ADM can rebut the presumption

of discrimination with evidence that it rejected Smith, or preferred someone else,

for a legitimate, nondiscriminatory reason. Texas Dep't of Community Affairs v.

Burdine, 450 U.S. 248, 254 (1981). Once the ADM meets its burden, Smith may

prevail by pointing to evidence that would expose the agency’s stated reason as a

mere pretext for intentional discrimination. Id.




                                          6
           Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 7 of 9




         The ADM asserts that it did not promote Smith because he lacked the

preferred qualifications to serve as Chief of Police. As posted, the minimum

qualifications for the job included the equivalent of a bachelor’s degree with a

major in criminal justice, criminology, public administration, or a related field, and

three years of law enforcement experience, with two years in a supervisory

capacity. Although Smith did not have a bachelor’s degree when he applied, the

posting stated that on-the-job education or experience could serve as a substitute

for education and supervisory experience requirements, and Smith did possess on-

the-job experience.

         However, the job posting also listed preferred qualifications, including

experience working for Homeland Security and two years’ experience as a chief or

director of a law enforcement or public safety agency. It is undisputed that Smith

lacked these qualifications, which were possessed by the successful candidate.

         In response to the ADM’s proffered reason for its hiring decision, Smith

points to his deposition testimony, in which he opined that all applicants for the

Chief of Police position were “equally qualified.” Smith offers no evidence to

substantiate his opinion. Smith also claims that “[h]e was informed that he had

qualified for the position before later . . . being told that he did not qualify.”3 Even

if Smith presented evidence that initially, someone told him that he was qualified


3
    ECF No. 29, at 3.
                                            7
        Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 8 of 9




for the job, it would fail to expose the ADM’s proffered reason as pretext for

discrimination. The Court finds that Smith has failed to come forward with

genuine issues for trial on his failure-to-promote claim.

      C. Retaliation

      Because the ADM has come forward with a non-retaliatory reason for

rejecting Smith’s application for Chief of Police, Smith shoulders the burden to

present evidence that “‘(1) creates a question of fact as to whether [the ADM’s]

reason was pretextual and (2) creates a reasonable inference that [the ADM] acted

in retaliation.’” Stewart v. Independent School Dist. No. 196, 481 F.3d 1034, 1043

(8th Cir. 2007)(quoting Logan v. Liberty Healthcare Corp., 416 F.3d 877, 880 (8th

Cir. 2005)).

      As explained above, Smith has failed to rebut the ADM’s proffered reason

for its hiring decision. Accordingly, no issues for trial exist as to Smith’s

retaliation claim. See Putman v. Unity Health System 348 F.3d 732, 737 (8th Cir.

2003)(affirming dismissal of retaliatory termination claim when plaintiff failed to

show that employer’s nondiscriminatory reason for the termination was

pretextual).

      D. Supplemental Claim Under the Arkansas Whistleblower Act

      Because the Court finds no issues for trial with respect to claims over which

this Court has original jurisdiction, those claims will be dismissed with prejudice,

                                           8
        Case 4:18-cv-00880-SWW Document 37 Filed 07/07/20 Page 9 of 9




and the Court will dismiss Bell=s supplemental state-law claims without prejudice.

See 28 U.S.C. ' 1367(c)(3).

                                        IV.

      For the reasons stated, Defendant’s motion for summary judgment [ECF No.

19] is GRANTED. Pursuant to the judgment entered together with this order,

Plaintiff’s claims brought under Title VII of the Civil Rights Act of 1964, as

amended, are DISMISSED WITH PREJUDICE, and Plaintiff’s supplemental state

law claim is dismissed without prejudice pursuant to 28 U.S.C. ' 1367(c)(3). This

action is dismissed in its entirety.

      IT IS SO ORDERED THIS 7TH DAY OF JULY, 2020.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          9
